Concurring Opinion.
Roby, J.
The facts stated in the complaint, given the most favorable possible construction in appellee Perry’s favor, show him to hold title to real estate as security for a loan. The conveyance to him by virtue of a contract between appellants and himself, under which appellants were entitled to such conveyance, does not put him in any different position than he would occupy if appellants had taken the conveyance to themselves, and thereafter made a mortgage in the form of a deed upon it. That a conveyance of land, absolute in form, may, as between parties, be shown to be a mortgage, is well established.